889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MONTE CARLO HAIRPIECES, INC. and James L. Waters,Plaintiffs-Appellants,v.ON RITE MEN'S HAIRPIECE CO. and Andrew O. Wright,Defendants-Appellees.
No. 89-1632.
United States Court of Appeals, Federal Circuit.
Sept. 6, 1989.

ON MOTION
Before ARCHER, Circuit Judge.

ORDER

1
It appearing that Monte Carlo Hairpieces, Inc. et al.'s appeal is premature pursuant to Fed.R.App.P. 4(a)(4),

IT IS ORDERED THAT:

2
(1) The appeal is dismissed without prejudice.*


3
(2) No additional fees shall be required for filing a subsequent appeal.



*
 In the future, should it appear that this appeal was not premature, Monte Carlo may renew its notice of appeal